Ingraham, J.:
The action was to recover damages for the breach of a written contract, under seal, a copy of which was annexed to the complaint. The complaint alleges. the execution of the agreement; that the plaintiff has in all respects duly performed it; that the. defendants and each .of them have failed to. perform it and have failed to pay to the plaintiff the sum of $6,567.68, as therein provided, nor has any part thereof been paid, although payment has been duly demanded; that- by reason of the facts aforesaid the plaintiff has sustained damages in the sum.of $6,567.68; and the complaint' demands judgment for that amount. The agreement is between these four defendants, as parties of the first part, and the plaintiff, as party of the second part. It recites an agreement dated December. 14, 1897, between the plaintiff and the defendant Rosalie L. Rafalsky relative to the organization of a corporation and the transfer of $10,000 of the capital stock thereof to the plaintiff, and the assumption of certain liabilities by the plaintiff; that on the same day the defendants Rosalie L. Rafalsky and Mark-Rafalsky entered into an agreement with, the plaintiff , relative to the repurchase of the said stock from the plaintiff by the said Rosalie L. Rafalsky and Mark Rafalsky, and on the same date'an agreement whereby"Rosalie L. Rafalsky entered into an agreement with the plaintiff relative to a division of the dividends upon -the stock of the corporation and in *225relation to the expense incurred; an agreement made on the 7th day . of April, 1898, between the defendant Mark Rafal sky and the plaintiff relative to the purchase of the stock of the plaintiff in the same corporation, known as the Imperial Construction Company; and an assignment by the defendant Rosalie L. Rafalsky to Albert S. Weill of the agreement relative to the repurchase of the stock from the plaintiff and an assignment by Weill to the defendant Bertrem Levyn, and that the plaintiff had agreed to sell all his stock in the said company, being 100 shares, to said Levyn. The agreement then witnesseth that, in consideration of the premises and the sum of one dollar and other valuable considerations, the receipt whereof was acknowledged, it was agreed (1) that Levyn, one of the parties of the first part, should purchase from the party of the second part, and the party of the second part should sell to said Levyn, 100 shares of the stock of the Imperial Construction Company for the price or sum of $6,567.68 to be paid for as therein provided. It was further provided that the four several agreements thereinbefore recited should be canceled and each of the parties released and discharged from all liabilities under said contract,- and upon the performance by the plaintiff of the agreement the parties of the first part jointly and severally released the plaintiff from all claims against him, and upon, the first payment being made for the purchase of the stock the plaintiff released all of tlie defendants from all claims that he had against them. This agreement was duly executed by all the parties to the action.
The learned trial judge sustained this demurrer upon the ground that while all the defendants are grouped together as parties of the first part, they are bound only to the extent of their individual promises, express-or implied and that the obligation assumed in the 1st paragraph of the contract affected the defendant Levyn" only, and the demurring defendants cannot be held liable for his breach, and to sustain this conclusion two cases -were cited. (Union Ins. Co. v. Central Trust Co., 157 N. Y. 633 ; Berry Harvester Co. v. Walter A. Wood Co., 152 id. 540.) In Berry Harvester Co. v. Walter A. Wood Co. there were three parties to the agreement, and the promises of the respective parties to each other were separate and clearly defined, and aside from these stipulations between *226the parties to the action the defendant also agreed to employ Berry at'a salary of $4,000 per year for three years in consideration óf'his services for that period and Berry agreed to enter the service of the defendant upon the terms and conditions aforesaid. In construing this contract the court said: “ Every party to such a contract is bound Only to the extent of the promises made by him, and any party thereto may insist upon the performance of every promise made to him or for his benéfit by the party or parties who made it. The mere fact that there aré' three parties to the agreement does not enlarge, the effect of any promise, except as. it may extend the advantage to two persons, instead of one, where that is the inten- . tiom When the promise is to two jointly, a single act of performance satisfies it, but when it runs to two severally, there áre two promises dn fact and each must be performed,” and in speaking of the contract under consideration, it was said : “ It will be observed ' that the stipulationsJn the contract before us.are not"all common to the three, parties. While the defendant- is interested in' every stipulation, the. interests of the others are mainly .severed.” In Union Ins. Co. v. Central Trust Co. (supra) the agreement before the court was. a quadripartite agreement; The plaintiff was party of the first part, biit tlie defendant was not a party.' This agreement -provided that all matters embraced in certain actions, as well as all other actions or causes of action pending or existing between the parties) should be submitted to arbitrationthat a judgment on the award might be entered in the Supreme Court, and that such award should be final. One of tile parties deposited ' with the defendant certain'stock to secure the payment of,an award. The action was to have the stock sold, and ■ the plaintiffs paid out of the proceeds their- costs, expenses and damages in preparing -for ■the arbitration, before its revocation ; and it was. held that the "action could be maintained and that the stock was liable for the amount of such damage. Neither of these cases seems to be controlling ; for, recognizing the rule stated, the question is as to What the parties of the first part to this agreement undertook to do. The instrument itself recites a valuable consideration and, being under seal, a consideration is presumed: (Code Civ. Proc. § 840.) ' The agreement is between the parties of the first part (defendants) and the party of the second part (plaintiff). By it it is agreed that the *227said Levyn, one of the parties of the first part, should purchase from the party of the second part and the party of the second part should sell to the said Levyn 100 shares of the stock of the said Imperial Construction Company; and it was also agreed that the four several agreements, two of which provided for the' purchase of this stock by two of the defendants from the plaintiff should be canceled and each of the parties released and discharged from all liabilities thereunder. Then,follow the provisions that upon the performan.ce of this contract to purchase the stock the defendants were released from all liability to the plaintiff and the plaintiff from all liability to the defendants. The clear intent of the parties was to release the reciprocal obligations which had been imposed upon the parties to the agreement by the contracts canceled and the obligations of the present contract substituted. These obligations were that the parties of the first part (defendants) agreed that Levyn should bny the stock, and the party of the second part (plaintiff) would sell it, and that the contracts which imposed obligations upon the parties should be released. It seems to me that there was here a distinct promise by"the defendants jointly that Levyn should buy the stock, as well as an obligation on the part of the plaintiff that he would sell the stock to Levyn, and that-in consideration of this obligation the contracts were released and canceled. By the making of the agreement all the defendants obtained an advantage in the cancellation of the contract, and as a substitute under the contract for their obligation they agreed that Levyn should purchase the stock. If plaintiff had refused to sell the stock to Levyn and all the parties of the first part had sustained damage, the defendants vvould have had a cause of action against the plaintiff. The agreement of the defendants was joint and it imposed on them a joint obligation as well as it gave them a joint advantage. • .
I think, therefore, that the defendants were bound by their'joint promise that Levyn would buy the stock and that a breach of that promise gave to the plaintiff a cause of action against all the defendants. There being thus a contract made by the defendants with the plaintiff and a breach of that contract by the defendants, the plaintiff had a cause of action to recover the "damages sustained thereby.
*228It follows that the judgment appealed from must be reversed, with costs, and the demurrer overruled, with costs, with leave to the defendants to withdraw the demurrer’and answer on .payment of costs in this court and in the court below. .
. O’Brien, P. J., and LaUghlin, J., .concurred ; Patterson • and Clarke, JJ., dissented.
Judgment reversed, with costs, and demurrer overruled, with costs, with leave to defendants to withdraw demurrer and to answer on payment of said costs. Order filed.